[Cite as Disciplinary Counsel v. Marshall, ___ Ohio St.3d ___, 2021-Ohio-3605.]




                       DISCIPLINARY COUNSEL v. MARSHALL.
          [Cite as Disciplinary Counsel v. Marshall, ___ Ohio St.3d ___,
                                    2021-Ohio-3605.]
    (No. 2018-0809—Submitted October 6, 2021—Decided October 8, 2021.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing on
January 28, 2021, of a petition for reinstatement by respondent, Michael J.
Marshall, Attorney Registration No. 0065767. In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on August 6,
2021, recommending that respondent be reinstated to the practice of law in Ohio.
No objections to said final report were filed, and this cause was considered by the
court.
         {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Michael J.
Marshall, last known address in Steubenville, Ohio, is reinstated to the practice of
law in Ohio.
         {¶ 3} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
         {¶ 4} For previous case, see Disciplinary Counsel v. Marshall, 155 Ohio
St.3d 208, 2018-Ohio-4174, 120 N.E.3d 772.
         O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________